Citation Nr: 1724478	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  09-47 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, posttraumatic stress disorder (PTSD), psychosis, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1976 to September 1978.  

This claim comes to the Board of Veterans' Appeals (Board) from April 2008 and March 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The April 2008 rating decision denied service connection for PTSD.  The March 2010 rating decision declined to reopen a previously denied claim for service connection for paranoid schizophrenia.

In May 2014, the Board broadened the claim for PTSD to include any acquired psychiatric disorder other than schizophrenia, and remanded both claims.

In May 2016, the Board denied a claim for service connection for a psychiatric disorder, to include paranoid schizophrenia, PTSD, psychosis, and schizoaffective disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court granted a Joint Motion for Remand (JMR), vacating and remanding the May 2016 Board decision.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Secretary is required to assist a claimant in obtaining evidence necessary to substantiate his claim for benefits.  38 U.S.C.A § 5103A(b)(1) (West 2015); 38 C.F.R. § 3.159 (2016).  This requires that the Secretary make reasonable efforts to obtain all federal and private records adequately identified by the claimant and relevant to his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  

The Veteran provided evidence that he experienced in-service stressors while he was serving aboard the USS McCloy, in the form of the response to an aircraft accident and recovery and his participation in burials at sea.  See June 2009 statement in support of claim.  The evidence included the name and identifying number of the vessel on which he served, the USS McCloy, FF-1038, and the timeframe which he was assigned to this ship, July 24, 1976, to June 30, 1978.  See enlisted performance report received by VA in June 2014.

A review of the record shows that VA has failed to obtain the deck logs belonging to that vessel.  The duty to assist requires VA to obtain the deck logs of the ship to which the Veteran was assigned while on active duty.  38 U.S.C.A § 7104(d)(1) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  On remand, this must be accomplished.  

Also, an additional VA opinion and/or examination should be obtained.  At the Veteran's last VA examination in January 2015, he did not report any in-service stressors.  Further, the VA examiner noted that due to the instability of his thought process, any reports he might offer regarding potential in-service stressors could not be considered reliable.  Thus, the deck logs would be useful for an examiner to review prior to providing a new nexus opinion.

In addition, the record reflects that the Veteran was previously diagnosed with psychosis during this appeal, but that diagnosis has not been continued at present.  A May 2008 psychiatric outpatient note reflects an AXIS I diagnosis of psychosis, NOS.  VA treatment records shows 'psychosis, NOS' in the Veteran's medical problem list including as recent as 2013.  The requirement of a current disability is satisfied if a disability is diagnosed at the time the claim was filed, or during the pendency of the claim, even if the disability subsequently resolves during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321(2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293(2013) (noting that evidence of a disability preceding the date of claim should be considered when determining whether a disability existed at the date of the claim).  At the last VA examination, the examiner did not provide an opinion with respect to whether a psychosis, NOS initially manifested within a year of the Veteran's discharge from service, is based on a chronic condition, or can be service connected due to continuity of symptomatology.  Therefore, an opinion in this regard is required.

Finally, since the claim is being remanded, the file should also be updated with recent VA treatment records.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the deck logs and ship history of the USS McCloy, FF-1038, from July 24, 1976 to June 30, 1978.  All efforts to obtain such records, and any negative responses, must be properly documented.  Notify the Veteran, in accordance with 38 C.F.R. § 3.159 (e), if the records are unavailable.

2.  Obtain any relevant VA medical records dated since January 2015.  Notify the Veteran, in accordance with 38 C.F.R. § 3.159 (e), if the records are unavailable.

3.  Return the file to the January 2015 examiner for an addendum opinion.  If that examiner is unavailable, then the file should be reviewed by clinician with sufficient expertise to determine the nature and etiology of his psychiatric disorders.  If the providing examiner determines that a clinical evaluation is necessary in order to provide the opinions requested, then one should be provided and all indicated tests and studies performed.  All pertinent evidence of record should be made available to and reviewed by the examiner, to include the deck logs and/or ship history from the USS McCloy and any updated VA medical records.  

After review of the record and examination of the Veteran, the examiner should address each of the following:

a) With respect to each acquired psychiatric disorder present during the period of the claim, to specifically include schizoaffective disorder and psychosis, NOS indicate whether it is at least as likely as not (at least a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service.  

b) With respect to the psychosis that was previously diagnosed during the appeal, indicate whether it is at least as likely as not that such psychosis manifested within a year of service discharge.  

c) If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying the PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  The examiner should address whether the Veteran's reported stressor(s) are related to a fear of hostile military or terrorist activity; whether the stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the reported stressor(s). 

All opinions offered must be accompanied by a clear rationale.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she should explain why.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  After undertaking any other necessary development, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






